DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 21 October 2021.
Claims 1, 5 – 8 and 15 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yen-Kai Hseu (Reg. No. 78,571) on 06 January 2021.
The application has been amended as follows: 
Claims
1. (Currently Amended)  A method for managing data, the method comprising: 
sending, by a hypervisor, memory mapping information to a client virtual machine (VM), 
wherein the hypervisor and the client VM are executing on a host computing device, 
and wherein the memory mapping information specifies: 
[[that]] a first guest OS virtual memory segment mapped to a first memory device segment in a remote memory device within a remote host computing device; 
a type of memory of the first memory device; 
[[that]] a second guest OS virtual memory segment mapped to a second memory device segment in a local memory device; 
and a second type of memory of the second memory device; 
obtaining, by the client VM, the memory mapping information; 
in response to the obtaining: 


based on determination, by the client VM, to store data in the remote memory device and the local memory device, the client VM utilizes the memory mapping information to select i) the first guest OS virtual memory segment and ii) the second guest OS virtual memory segment;
issuing, by the client VM to the hypervisor, a write request to the first guest OS virtual memory segment 
after the sending, receiving, by the hypervisor, the write request 
and in response to receiving the write request: 


identifying, using a memory mapper in the hypervisor, the first memory device segment mapped to the first guest OS virtual memory segment;
in response to identifying the first memory device segment, issuing, by the hypervisor, request to the remote host computing device specifying storing of the data in the first memory device segment;
issuing, by the client VM to the hypervisor, a second write request to the second guest OS virtual memory segment 
after the sending, receiving, by the hypervisor, the second write request 
and in response to receiving the second write request: 


identifying, using the memory mapper in the hypervisor, the second memory device segment mapped to the second guest OS virtual memory segment;
in response to identifying the second memory device segment, storing, by the hypervisor, the data in the second memory device segment.

5. (Cancelled)

7. (Currently Amended)  The method of claim 1, further comprising: 
sending, by the hypervisor, second memory mapping information to a second client VM, wherein the second client VM is executing on the host computing device and wherein the second memory mapping information specifies that a second memory device segment of the first memory device is mapped to a third guest OS virtual memory segment.

8. (Currently Amended)  A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for managing data, the method comprising: 
sending, by a hypervisor on a host computing device, memory mapping information to a client virtual machine (VM), 
wherein the hypervisor and the client VM are executing on the host computing device, 
and wherein the memory mapping information specifies: 
[[that]] a first guest OS virtual memory segment mapped to a first memory device segment in a remote memory device within a remote host computing device; 
a type of memory of the first memory device; 
[[that]] a second guest OS virtual memory segment mapped to a second memory device segment in a local memory device; 
and a second type of memory of the second memory device; 
obtaining, by the client VM, the memory mapping information; 
in response to the obtaining: 


based on determination, by the client VM, to store data in the remote memory device and the local memory device, the client VM utilizes the memory mapping information to select i) the first guest OS virtual memory segment and ii) the second guest OS virtual memory segment;
issuing, by the client VM to the hypervisor, a write request to the first guest OS virtual memory segment 
after the sending, receiving, by the hypervisor, the write request 
and in response to receiving the write request: 




identifying, using a memory mapper in the hypervisor, the first memory device segment mapped to the first guest OS virtual memory segment;
in response to identifying the first memory device segment, issuing, by the hypervisor, request to the remote host computing device specifying storing of the data in the first memory device segment;
issuing, by the client VM to the hypervisor, a second write request to the second guest OS virtual memory segment 
after the sending, receiving, by the hypervisor, the second write request 
and in response to receiving the second write request: 


identifying, using the memory mapper in the hypervisor, the second memory device segment mapped to the second guest OS virtual memory segment;
in response to identifying the second memory device segment, storing, by the hypervisor, the data in the second memory device segment.

15. (Currently Amended)  A system, comprising: 
a processor; 

a hypervisor executing on the processor; 
a memory device; 
and wherein the hypervisor is programmed to: 
send memory mapping information to a client virtual machine (VM), 
wherein the hypervisor and the client VM are executing on a host computing device, 
and wherein the memory mapping information specifies: 
[[that]] a first guest OS virtual memory segment mapped to a first memory device segment in a remote memory device within a remote host computing device; 
a type of memory of the first memory device; 
[[that]] a second guest OS virtual memory segment mapped to a second memory device segment in a local memory device; 
and a second type of memory of the second memory device; 
after the send, obtain a write request 
and in response to obtaining the write request: 




identify, using a memory mapper in the hypervisor, the first memory device segment mapped to the first guest OS virtual memory segment;
in response to identifying the first memory device segment, issue request to the remote host computing device specifying storing of data in the first memory device segment;
after the send, receive a second write request 
and in response to receiving the second write request: 


identify, using the memory mapper in the hypervisor, the second memory device segment mapped to the second guest OS virtual memory segment;
in response to identifying the second memory device segment, store the data in the second memory device segment;
wherein the client VM is programmed to: 
obtain the memory mapping information; 
in response to [[the]] obtaining the memory mapping information, 


based on determination to store the data in the remote memory device and the local memory device, utilize the memory mapping information to select i) the first guest OS virtual memory segment and ii) the second guest OS virtual memory segment;
issue, to the hypervisor, the write request to the first guest OS virtual memory segment 
and issue, to the hypervisor, the second write request to the second guest OS virtual memory segment. 

Reasons for Allowance
Claim 1, as amended supra, is considered allowable over prior art of record.  As noted in Applicant’s remarks filed 21 October 2021 (see page 12-13), prior art of record fail to conceptually disclose the concept of the client VM obtaining the memory mapping information, 
Claim 8 is the non-transitory computer readable medium claim corresponding to method claim 1 and is considered allowable for the same reasons as claim 1.
Claim 15 is the system claim corresponding to method claim 1 and is considered allowable for the same reasons as claim 1.
Claims, dependent upon claim 1, are also considered allowable for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139